            Case 4:19-cv-00655-BSM Document 29 Filed 08/12/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JANICE HARGROVE WARREN                                                               PLAINTIFF

v.                                    No. 4:19-cv-00655-BSM

CHARLES MCNULTY, et al.                                                           DEFENDANTS


                   STATEMENT OF UNDISPUTED MATERIAL FACTS

       Defendants, by their attorneys, Bequette, Billingsley & Kees, P.A., for their Statement of

Undisputed Material Facts, state:

       1.       PCSSD went under State control in 2011 and the Commissioner of Education

appointed Dr. Jerry Guess as the Superintendent on July 5, 2011, serving without a board of

directors. See Dkt. No. 4546, Case No. 4:82-cv-00866-DPM (PCSSD Desegregation case filing

that noted the date of state takeover).

       2.       In July of 2012, Dr. Warren was hired as the PCSSD Director of Elementary

Education and her responsibilities were enlarged to Assistant Superintendent of Equity and Pupil

Services in May of 2013. See Compl. at ¶ 16

       3.       Dr. Warren’s role Assistant Superintendent for Equity and Pupil Services including

monitoring all phases of Plan 2000 of the District’s desegregation plan, which included the

District’s obligations as to facilities. See Deposition of Dr. Janice Warren, Ex. A, p. 61-62.

       4.       In 2016, local control was returned to PCSSD and a new seven-member Board was

locally elected, including four males and three females, one of whom, Dr. Linda Remele, was the

Board president. See December 13, 2016 PCSSD Board Minutes, attached to Defendant’s Motion

as Exhibit B.

       5.       On July 18, 2018, the PCSSD Board terminated the contract of Dr. Guess. See

Compl. at ¶ 17.
            Case 4:19-cv-00655-BSM Document 29 Filed 08/12/20 Page 2 of 6



       6.       Initially, Dr. Warren was invited to serve as Interim Superintendent for a term of

one-year. See Deposition of Dr. Janice Warren, Ex. A, at p. 105.

       7.       Dr. Warren assumed office on July 18, 2017 and served in this role until

Dr. McNulty’s contract began on July 1, 2018. See Deposition of Dr. Janice Warren, Ex. A, at

p. 46; Deposition of Dr. Charles McNulty, attached to Defendants’ Motion as Exhibit G, p. 34.

       8.       Employing a superintendent is an official duty of the PCSSD Board. See PCSSD

Board Policy, Exhibit K, ¶ 1.7P3

       9.       The Board retained Ray & Associates, a third-party search firm, on December 12,

2017, to provide a national search for the permanent superintendent. See PCSSD Board Meeting

Minutes dated December 12, 2017, attached to Defendants’ Motion as Exhibit E.

       10.      Ray & Associates advertised the superintendent position to 1,177 people in 47

states nationwide. Of those 1,177 individuals, 36 submitted an application and became candidates

for the superintendent position. See PCSSD Superintendent Search Report, Ex. D, ¶ 4.

       11.      From there, 7 men and 2 women (including Dr. Warren) were deemed qualified by

Ray & Associates based on data collected during their process and it subsequently recommended

to the PCSSD Board for further consideration. See PCSSD Matrix for Reaching Candidate

Consensus, attached to Defendants’ Motion as Exhibit F.

       12.      Dr. Warren was selected as one of the nine applicants recommended to the PCSSD

Board for video interviews and further consideration, and she indeed submitted application

materials and her candidacy was reviewed by the Board. See PCSSD Matrix for Reaching

Candidate Consensus, attached to Defendants’ Motion as Exhibit F.

       13.      Of the nine candidates presented to the Board by Ray and Associates on March 27,

2018, six were black and three were white. See Deposition of Dr. Linda Remele, Ex. H, p. 100-

                                                2
             Case 4:19-cv-00655-BSM Document 29 Filed 08/12/20 Page 3 of 6



104. During this meeting, the seven-member Board (2 of whom are black) was instructed to

complete a “Matrix for Reaching Candidate Consensus” in order to determine which candidates

would move on to the in-person interview. See Deposition for Dr. Linda Remele, attached to

Defendants’ Motion as Exhibit H, p. 106; PCSSD Matrix for Reaching Candidate Consensus,

Ex. F.

         14.     Following the Board’s review of the nine candidates, Dr. Erick Pruitt, Dr. Charles

McNulty and Mr. James Harris were awarded final on-campus interviews. Compl. ¶ 29.

         15.     Dr. Pruitt and Mr. Harris are black, and Dr. McNulty is white. Compl. ¶ 28.

         16.     Each of the finalists were then slated to interview on April 3, 2018. See Deposition

of Dr. Linda Remele, Ex. H, p. 118. Mr. Harris subsequently withdrew his application, but both

Dr. McNulty and Dr. Pruitt participated in an interview. Id. at p. 118-119.

         17.     The PCSSD Board voted and selected Dr. McNulty as the new Superintendent. Id.

at p. 122.

         18.     Dr. Warren returned to her previous role after her interim appointment expired, the

role she still serves in today. See Compl. at p. 83.

         19.     During Dr. Warren’s term as Interim Superintendent, multiple PCSSD Board

members have testified that the Board developed serious concerns about Dr. Warren’s performance

during her tenure as Interim Superintendent. See Deposition of Dr. Linda Remele, Ex. H, p. 70,

p. 77-79, p. 93; Deposition of Alicia Gillen, Ex. C, at p. 15-16.

         20.     One day after assuming her new role, Dr. Warren approved a remodel of the

Superintendent suite, which initially included the removal of paneling and the installation of new

paint. See Deposition of Dr. Janice Warren, Ex. A, p. 110-112; Deposition of Dr. Linda Remele,

Ex. H, p. 70-71.

                                                  3
         Case 4:19-cv-00655-BSM Document 29 Filed 08/12/20 Page 4 of 6



       21.     After the PCSSD Board learned of the renovations, it instructed Dr. Warren not to

make any other renovations or major purchases, as she was only the Interim Superintendent. See

Deposition of Dr. Linda Remele, Ex. H, p. 71.

       22.     Less than two weeks later, it came to the Board’s attention that Dr. Warren had

purchased new office furniture for the Superintendent suite. See Deposition of Dr. Linda Remele,

Ex. H, p. 72; Deposition of Dr. Janice Warren, Ex. A, p. 112, p. 116.

       23.     When Dr. Remele advised Dr. Warren to return the furniture, she declined to do so.

See Deposition of Dr. Linda Remele, Ex. H, p. 72; Deposition of Dr. Janice Warren, Ex. A, p. 121-

122.

       24.     Issues with Dr. Warren’s performance during her interim tenure became so

significant that Dr. Remele began authoring a document of Dr. Warren’s deficiencies. See “Issues

Leading to a Lack of Confidence in Dr. Warren,” authored by Dr. Remele and authenticated in her

deposition, attached to Defendants’ Motion as Exhibit I.

       25.     Later, in November of 2017, several other instances of fiscal irresponsibility

occurred. By early November, all four high schools in the District had hired a testing coordinator

to resume charge of all testing responsibility at each of the four schools. See Deposition of

Dr. Linda Remele, Ex. H, p. 83-84, 88-89 and “Issues Leading to a Lack of Confidence in

Dr. Warren,” authored by Dr. Remele and authenticated in her deposition, attached to Defendants’

Motion as Exhibit I, ¶¶ 10-11.

       26.     Under Dr. Warren’s administration, all four coordinators were instructed to lend

only a helping role until April of the following year. Id. This mandated delay meant the District

was forced to pay four testing coordinators for more than six months before any actually began

coordinating testing. Id.

                                                4
          Case 4:19-cv-00655-BSM Document 29 Filed 08/12/20 Page 5 of 6



         27.   Dr. Warren ordered 150 imprinted umbrellas to give as Christmas gifts to Central

Office staff, the total cost of which was $2,436.84. See Deposition of Dr. Janice Warren, Ex. A,

p. 96-97, p. 102.

         28.   The Board informed her that this purchase would be an audit finding and was an

inappropriate use of taxpayer dollars. “Issues Leading to a Lack of Confidence in Dr. Warren,”

Ex. I, ¶ 15.

         29.    As a result, the Board denied Dr. Warren’s purchase order and she became

personally responsible for the expense. See Deposition of Dr. Janice Warren, Ex. A, p. 100.

         30.   In addition to concerns over Dr. Warren’s handling of District finances, the Board

became concerned with Dr. Warren’s communication skills and seeming refusal to work

cooperatively with the Board. See Deposition of Dr. Linda Remele, Ex. H, p. 93; Deposition of

Alicia Gillen, Ex. C, p. 58.

         31.   In August of 2017, Dr. Warren individually informed each Board Member about

existing inequities between the facilities at Mills High School and Robinson Middle School after

she herself learned of them from a District parent. See Deposition of Dr. Janice Warren, Ex. A,

p. 57.

         32.   The Board, through Dr. Remele, requested that Dr. Warren allow it to help in

drafting a status report for the Federal Court overseeing PCSSD’s desegregation case, as ‘facilities’

was one of the areas where PCSSD had not yet reached compliance. See Deposition of Dr. Janice

Warren, Ex. A, p. 80; Deposition of Dr. Linda Remele, Ex. H, p. 131, p. 140.

         33.   Instead of seeking Board input, Dr. Warren failed to share the report with any

member of the Board prior to its filing and also represented – on numerous occasions – to the

District’s attorney, Sam Jones, that the Board had supported the document. See Deposition of

                                                 5
         Case 4:19-cv-00655-BSM Document 29 Filed 08/12/20 Page 6 of 6



Dr. Linda Remele, Ex. H, p. 140-141; Deposition of Dr. Janice Warren, Ex. A, p. 87; and Email

chain regarding Federal Court filing, attached to Defendants’ Motion as Exhibit J.

       34.    In October of 2017, Dr. Remele learned from the community that a particularly

dangerous situation had occurred at Sylvan Hills Freshman Academy.            See Deposition of

Dr. Linda Remele, Ex. H, p. 94-96.

       35.    The Board was not timely notified of the October incident. Id.

       36.    Ray & Associates has reached out to Dr. Warren on three separate occasions to

enter her name into its pool of Superintendent candidates, but Dr. Warren has declined to do so

each time. See Deposition of Dr. Janice Warren, Ex. A, p. 141.


                                            Respectfully submitted,

                                            BEQUETTE, BILLINGSLEY & KEES, P.A.
                                            425 West Capitol Avenue, Suite 3200
                                            Little Rock, AR 72201-3469
                                            Phone: (501) 374-1107
                                            Fax: (501) 374-5092
                                            Email: jbequette@bbpalaw.com
                                            Email: ckees@bbpalaw.com

                                            By:         W. Cody Kees
                                                    Jay Bequette, Ark. Bar #87012
                                                    W. Cody Kees, Ark. Bar #2012118




                                                6
